DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to pure mathematical manipulation with no underlying structure. Furthermore, there is no utility for an end user.
Regarding claim 1
How are the techniques of “acquiring, sampling, and reconstructing” data being done—a technician, an automated process driven by a computer, processor?
Furthermore, although Applicant speaks of “reconstructing images”, there is no utility for the end user with these images.  Are these images stored in a data-base, outputted to a GUI or computer screen where they can be used for diagnostic purposes? 
Regarding claims 2—10
Similar rejections apply as those applied to claim 1.

Regarding claim 11
How are the “respiratory motion states” being corrected—a technician, a computer/processing system? 
Furthermore, there is no utility for an end-user: where is the data being outputted to so that it is useful—a database, a GUI, a computer screen? 
Regarding claims 12, 13
Similar rejections apply as those applied to claim 11.
Regarding claim 14
How is the “MRI data being acquired”?	How is are the “motion states” being corrected?
A technician, a computer, a processor? 
Where are the “reconstructed images” being outputted to so they have utility—a GUI, a computer screen, a data-base? 
Regarding claims 15—17
Similar rejections apply as those applied to claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 6, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharif et al. (US 2015/0192653 A1)  in view of Li et al. (US 2016/0104279 A1).     
Regarding claim 1    
Sharif discloses 
A method for acquiring magnetic resonance imaging data with respiratory motion compensation using one or more motion signals ([0064] & [0125] radial sampling is used because of its resilience to cardiac motion—i.e., “motion compensation), the method comprising:
acquiring a plurality of gradient-delay-corrected radial readout ([0042])                   views of a subject using a free-breathing multi-echo pulse sequence ([0010] multiple image frames generated per each heartbeat—“multi echo”);
sampling a plurality of data points ([0069]) of the gradient-delay-corrected radial readout views to yield a self-gating signal ([0042] & [0086]);
using the self-gating signal to determine a plurality of respiratory motion states ([0012]) corresponding to the plurality of gradient-delay-corrected radial readout views ([0042] & [0086]);
Although strongly implied, Sharif does not explicitly teach



“using the respiratory motion states to correct respiratory motion bias in the gradient-delay- corrected radial readout views, thereby yielding gradient-delay-corrected and motion- compensated multi-echo data; and
reconstructing one or more images using the gradient-delay-corrected and motion-compensated multi-echo data”.
Li, however, teaches 
using the respiratory motion states to correct respiratory motion bias ([0006]) in the gradient-delay-corrected radial readout views, thereby yielding gradient-delay-corrected and motion-compensated multi-echo data ([0006]—[0008], delayed enhancement imaging is motion compensation, [0012]);                         and
reconstructing one or more images using the gradient-delay-corrected and motion-compensated multi-echo data ([0006]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “respiratory states to correct for respiratory motion with radial sampling” as taught by Li in the method of Sharif.
The justification for this modification would be to suppress streaking artifacts and to use radial sampling which is a resilient sampling scheme in the face of cardiac motion ([0008], Li).

Regarding claim 5
Sharif in view of Li teach the method of claim 1, 
Sharif applied to claim 5 further teaches 
wherein the gradient-delay-corrected radial readout views are acquired using a golden-angle ordering scheme ([0020]—[0021]).         
	Regarding claim 6
	
Sharif in view of Li teach the method of claim 1, 
Li applied to claim 6 further teaches                         
wherein the free-breathing multi-echo pulse sequence is a gradient-echo (GRE) stack-of-radial sequence ([0095]).
Regarding claim 11
Sharif discloses 
A system for acquiring magnetic resonance imaging data with respiratory motion compensation ([0064] & [0125] radial sampling is used because of its resilience to cardiac motion—i.e., “motion compensation) using an inherent self-gating signal ([0086]), the system comprising:
an imaging device configured to acquire a plurality of gradient-delay-corrected radial readout views ([0042]) of a subject using a free-breathing multi-



echo pulse sequence([0010] multiple image frames generated per each heartbeat—“multi echo”); 
one or more computers configured to: 
sample a plurality of data points ([0069]) of the gradient-delay-corrected radial readout views to yield a self-gating signal ([0042] & [0086]); 
use the self-gating signal to determine a plurality of respiratory motion states corresponding to the plurality of gradient-delay-corrected radial readout views ([0042] & [0086]); 
Although strongly implied, Sharif does not explicitly teach
“use the respiratory motion states to correct respiratory motion bias in the gradient- delay-corrected radial readout views, thereby yielding gradient-delay-corrected and motion-compensated multi-echo data”.
Li, however, teaches 
use the respiratory motion states to correct respiratory motion bias ([0006]) in the gradient- delay-corrected radial readout views, thereby yielding gradient-delay-corrected and motion-compensated multi-echo data ([0006]—[0008], delayed enhancement imaging is motion compensation, [0012]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “respiratory states to 


correct for respiratory motion with radial sampling” as taught by Li in the method of Sharif.
The justification for this modification would be to suppress streaking artifacts and to use radial sampling which is a resilient sampling scheme in the face of cardiac motion ([0008], Li).
Regarding claim 12
Sharif in view of Li teach the system of claim 11, 
Li applied to claim 12 further teaches 
wherein the computers are further configured to reconstructing one or more images using the gradient-delay-corrected and motion-compensated multi-echo data ([0006] & [0008], delayed enhancement imaging is motion compensation, [0012] & [0052]—echo sequence is “multi echo”); and 
wherein the system further comprises a display for presenting the images in a graphical user interface ([0058]).\
Claim(s) 2, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharif et al. (US 2015/0192653 A1)  in view of Li et al. (US 2016/0104279 A1) in view of Blume (CN 105209636 A).  
Regarding claim 2
Sharif in view of Li teach the method of claim 1, 
Sharif in view of Li do not explicitly teach 

“further comprising:
measuring one or more biomarker values using the images; and
displaying the biomarker values in a graphical user interface (GUI)”.
Blume, however, teaches 
measuring one or more biomarker values using the images; and
displaying the biomarker values in a graphical user interface (GUI) (Background Of Invention,  ¶ 2 & Example Computer System, ¶ 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “bio marker and output screen”  as taught by Blume in the method of Sharif in view of Li.
The justification for this modification would be to assist in prostate cancer in a patient (Background Of Invention, ¶ 2, Blume). 
Regarding claim 13
Sharif in view of Li teach the system of claim 11, 
Sharif in view of Li do not explicitly teach 
“wherein the computers are further configured to reconstructing one or more biomarker maps using the images; and 
wherein the system further comprises a display for presenting the one or more biomarker maps in a graphical user interface”. 
Blume, however, teaches 

wherein the computers are further configured to reconstructing one or more biomarker maps using the images (E, Image Analysis, ¶ 1—3 & Measurement Of Biomarker,  ¶ 3); and 
wherein the system further comprises a display for presenting the one or more biomarker maps in a graphical user interface (Example Computer System, ¶ 7).             
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “biomarker maps” & “GUI” as taught by Blume in the method of Sharif in view of Li.
The justification for this modification would be to create a prognostic test for early prostate cancer detection (Blume, Background Of Invention, ¶ 2).          
Regarding claim 14

Sharif discloses 

A method for acquiring magnetic resonance imaging data with respiratory motion compensation using one or more motion signals ([0064] & [0125] radial 
sampling is used because of its resilience to cardiac motion—i.e., “motion compensation), the method comprising:
acquiring a plurality of gradient-delay-corrected radial readout views ([0042]);


acquiring one or more motion signals describing motion of a subject ([0010], multiple image frames of heart motion—many motion signals);
using the motion signals to determine a plurality of respiratory motion states corresponding to the gradient-delay-corrected radial readout views ([0042]);    
Sharif does not explicitly teach               
“using the respiratory motion states to correct respiratory motion bias in the gradient-delay- corrected radial readout views, thereby yielding gradient-delay-corrected and motion-compensated multi-echo data;
reconstructing one or more images using the gradient-delay-corrected and motion- compensated multi-echo data;
measuring one or more biomarker values using the images; and
displaying the biomarker values in a graphical user interface (GUI)”.
Li, however, teaches 
using the respiratory motion states to correct respiratory motion bias ([0006]) in the gradient-delay- corrected radial readout views, thereby yielding gradient-delay-corrected and motion-compensated multi-echo data ([0006]—[0008], delayed enhancement imaging is motion compensation, [0012]);
reconstructing one or more images using the gradient-delay-corrected and motion- compensated multi-echo data ([0006]). 
Sharif in view of Li do not teach 

“measuring one or more biomarker values using the images; and
displaying the biomarker values in a graphical user interface (GUI).”	Blume, however, teaches 
measuring one or more biomarker values using the images; and
displaying the biomarker values in a graphical user interface (GUI) (Background Of Invention,  ¶ 2 & Example Computer System, ¶ 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “motion compensation” as taught by Li as well as the “biomarkers and GUI interface” of Blume in the method of Sharif.
The justification for this modification would be to 1) to suppress streaking artifacts and to use radial sampling which is a resilient sampling scheme in the face of cardiac motion ([0008], Li), and 2) use the improved method of Sharif in view of Li to assist in prostate cancer in a patient (Background Of Invention, ¶ 2, Blume). 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharif et al. (US 2015/0192653 A1)  in view of Li et al. (US 2016/0104279 A1) in view of Blume (CN 105209636 A) in view of Zhong et al. (US 2014/0126795 A1).  
Regarding claim 3
Sharif in view of Li in view of Blume teach the method of claim 2, 

Sharif in view of Li do not explicitly teach 
“wherein the biomarker values comprise a Proton-Density Fat Fraction (PDFF) value and an effective transverse relaxation rate (R3) value”.
Zhong, however, teaches 
wherein the biomarker values comprise a Proton-Density Fat Fraction (PDFF) value and an effective transverse relaxation rate (R3) value ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “PDFF and transverse relaxation rates” as taught by Zhong in the method of Sharif in view of Li.
The justification for this modification would be to create and MRI  technique that is robust at diagnosing hepatic ailments ([0007], Zhong). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharif et al. (US 2015/0192653 A1)  in view of Li et al. (US 2016/0104279 A1) in view of Blume (CN 105209636 A) in view of Gulani et al. (US 2016/0282430 A1).                       
Regarding claim 4
Sharif in view of Li in view of Blume teach the method of claim 2, 
Sharif in view of Li in view of Blume do not explicitly teach 
“wherein the biomarker values comprise one or more of a mapping of T1 relaxation time, T2 relaxation time, and tissue stiffness”.
Gulani, however, teaches 

wherein the biomarker values comprise one or more of a mapping of T1 relaxation time, T2 relaxation time, and tissue stiffness ([0032]—[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “mapping of relaxation times” as taught by Gulani in the method of Sharif in view of Li in view of Blume.
The justification for this modification would be to build and MRI method that is suitable for quantitative abdominal imaging. 
Claim(s) 7—9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharif et al. (US 2015/0192653 A1)  in view of Li et al. (US 2016/0104279 A1) in view of Beck (EP 3413071 A1).
Regarding claim 7
	
Sharif in view of Li teach the method of claim 1, 
Sharif in view of Li do not explicitly teach 
“wherein the free-breathing multi-echo pulse sequence is a stack-of-radial turbo spin echo sequence”.
Beck, however, teaches 
wherein the free-breathing multi-echo pulse sequence is a stack-of-radial turbo spin echo sequence (Background Of Invention, ¶ 5, “radial k-space profiles from parallel slices equals “stack of radials”, and turbo spin Background Of Invention, ¶ 9). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “stack of radials” as a sampling technique as taught by Beck in the method of Sharif in view of Li.
The justification for this modification would be to achieve high motion-robustness in MRI imaging (Background Of Invention, ¶ 7, Beck).                                  
Regarding claim 8
Sharif in view of Li teach the method of claim 1, 
Sharif in view of Li do not explicitly teach 
“wherein the free-breathing multi-echo pulse sequence is a stack- of-spiral sequence”.
Beck, however, teaches 
wherein the free-breathing multi-echo pulse sequence is a stack-of-spiral sequence (Background Of Invention,  ¶ 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “stack of spirals” as a sampling technique as taught by Beck in the method of Sharif in view of Li.
The justification for this modification would be to achieve high motion-robustness in MRI imaging (Background Of Invention, ¶ 7, Beck ).                                  
Regarding claim 9
Sharif in view of Li teach the method of claim 1, 

Sharif in view of Li do not explicitly teach 
“wherein the free-breathing multi-echo pulse sequence is a 3D radial sequence”.
Beck, however, teaches
wherein the free-breathing multi-echo pulse sequence (Summary Of Invention, ¶ 3)  is a 3D radial sequence (Background Of Invention, ¶ 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “3D radial sequence” as a sampling technique as taught by Beck in the method of Sharif in view of Li.
The justification for this modification would be to achieve high motion-robustness in MRI imaging (Background Of Invention, ¶ 7, Beck ).                                  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharif et al. (US 2015/0192653 A1)  in view of Li et al. (US 2016/0104279 A1) in view of Du (WO 2017196878 A1). 
Regarding claim 10
Sharif in view of Li teach the method of claim 1, 
Sharif in view of Li do not explicitly teach 
“wherein the free-breathing multi-echo pulse sequence is a 3D cones sequence”.
Du, however, teaches 

wherein the free-breathing multi-echo pulse sequence is a 3D cones sequence ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “3D cones sequence” as taught by Du in the method of Sharif in view of Li.
The justification for this modification would be to accelerate quantitative ultrashort echo time imaging ([0190], Du). 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharif et al. (US 2015/0192653 A1)  in view of Li et al. (US 2016/0104279 A1) in view of Blume (CN 105209636 A) in view of Contuoch (WO 2015164761 A1).  
Regarding claim 15
Sharif in view of Li in view of Blume teach the method of claim 14, 
Sharif in view of Li in view of Blume do not explicitly teach 
“wherein the one or more motion signals comprise an inherent self-gating signal derived from the plurality of gradient-delay-corrected radial readout views or low-resolution navigator images”.
Contuoch, however, teaches 




wherein the one or more motion signals comprise an inherent self-gating signal derived from the plurality of gradient-delay-corrected radial readout views or low-resolution navigator images ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “self-gating signal derived from low-resolution navigator images” as taught by Contuoch in the method of Sharif in view of Li in view of Blume.
The justification for this modification would be to achieve high spatial and temporal images of each beat morphology ([0055], Contuoch). 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharif et al. (US 2015/0192653 A1)  in view of Li et al. (US 2016/0104279 A1) in view of Blume (CN 105209636 A) in view of Hansis  (CN 103533892 B).                                 
Regarding claim 16 
Sharif in view of Li in view of Blume teach the method of claim 14, 
Sharif in view of Li in view of Blume do not explicitly teach 
“wherein the one or more motion signals comprise an electronic signal recording using a respiratory sensor or fiducial marker attached to the subject”.
Hansis, however, teaches 



wherein the one or more motion signals comprise an electronic signal recording using a respiratory sensor or fiducial marker attached to the subject (Preferred Embodiment,  ¶  11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “respiratory sensors with marker” as taught by Hansis in the method of Sharif in view of Li in view of Blume.
The justification for this modification would be to reduce motion effects in the MRI image.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharif et al. (US 2015/0192653 A1)  in view of Li et al. (US 2016/0104279 A1) in view of Blume (CN 105209636 A) in view of Adler EP 1328195 B1).             
Regarding claim 17
Sharif in view of Li in view of Blume teach the method of claim 14, 
Sharif in view of Li in view of Blume

“wherein the one or more motion signals comprise an electronic signal derived from video images of the subject”.
Adler, however, teaches 
wherein the one or more motion signals comprise an electronic signal derived from video images of the subject (Background Of Invention, ¶ 6).            
      
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “video facility” as taught by Adler in the method of Sharif in view of Li in view of Blume.
The justification for this modification would be to direct imaging to a specific region. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852